04/07/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0470

                                        DA 20-0470
                                     _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

 v.                                                                 ORDER

 TRACY REXFORD,

              Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. After reviewing the opening brief of Appellant Tracy
Rexford filed electronically on April 7, 2021, this Court has determined that the brief does
not comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(f) requires the argument portion of a brief to be preceded by a
summary of the argument. The summary should appear under an appropriate heading and
contain a succinct, clear, and accurate statement of the arguments made in the body of the
brief. The summary should not merely repeat the argument headings.
       M. R. App. P. 12(1)(i) requires an appendix to include its own table of contents.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rules and that the Appellants shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and appendix.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.




                                             2                                 Electronically signed by:
                                                                                James Jeremiah Shea
                                                                          Justice, Montana Supreme Court
                                                                                     April 7 2021